Appeal from a judgment of the County Court of Rensselaer County, rendered February 14, 1975, upon a verdict convicting defendant of the crime of assault in the second degree in violation of subdivision 2 of section 120.05 of the Penal Law. Eyewitness testimony established that defendant argued with Jeffrey Rifenburgh and, during the course of an ensuing struggle, he admittedly struck Rifenburgh over the head with a baseball bat. Defendant offered the defense of justification in explanation of his behavior, but this version of events was obviously rejected by the jury. He now contends that the proof was insufficient to establish one of the elements of the crime of which he stands convicted, namely, that he acted with intent to cause physical injury (Penal Law, § 120.05, subd 2). The requisite intent, however, may be inferred by the trier of fact from the conduct of the accused (cf. People v Rumaner, 45 AD2d 290). That conduct having been established by direct proof and the force of the blow necessary to produce the observed injuries having been derived from medical testimony, the jury was free to infer and find, as it did, that defendant intended to physically injure Rifenburgh. There is no suggestion of accident or any motive factor, other than the rejected theory of justification, which could arguably lead to a different conclusion. We have carefully examined defendant’s remaining contentions and find them to be equally without merit. Judgment affirmed. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.